DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 10/6/2020 and 2/27/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 27, 30-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “broadband spectral range”, and the claim also recites “narrowband” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as

Claims 21-24 depend on claim 20.
Claim 27 recites “adapting a measuring rate for characterizing a pulsed laser radiation”
It is not clear how this limitation is related to the subject matter set forth by parent claim 19.
Claim 30 recites “detecting a pulsed laser radiation using an asynchronous laser pulse detection; or detecting continuous laser radiation in an imaging mode.”
It is not clear how this subject matter is related to parent claim 19 in a manner that clearly further defines meets and bounds.
Claim 31 recites “distinguishing space specific stray light sources”
This limitation is not clearly tied to the subject matter of parent claim 19.
For example, is the previously recited step of evaluating electrical signals used to distinguish stray light sources?
Claim 32 recites “regulating a thermal household with the help of radiators.”
There is no clear relationship of this limitation to parent claim 19 specified.
Also, the terms “thermal household” and “radiators” have no clear meaning in the art of measuring the wavelength of optical signals.
Claim 34 recites “A device for detecting incident laser radiation on a spacecraft, wherein the device is configured to performing a method according to claim 19.”
It is not clear if this claim is intended to be dependent or independent.
For the purpose of examination, this claim is being interpreted to read:
“The method of claim 22 wherein it is performed on a device attached to a spacecraft”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 32 recites “regulating a thermal household with the help of radiators”
The terms “thermal household” and “radiator” do not have known meaning in the art of determining the wavelength of optical signals. As a result, claim 35 is non-enabling because:
The specification does not give structural examples of a thermal household or radiator.
The specification does not show how the thermal household and radiators are used in combination with the method for detecting incident radiation.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 19-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-36 and 38-40 of copending Application No. 16/803,571 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 22-36 and 38-40 of copending Application No. 16/803,571 correspond to claims 19-36 of application number 16/803,505 as follows:
Claim 22 is the same subject matter as claim 19 of application number 16/803,505.
Claim 23 is the same subject matter as claim 20 of application number 16/803,505.
Claim 24 is the same subject matter as claim 21 of application number 16/803,505.
Claim 25 is the same subject matter as claim 22 of application number 16/803,505.
Claim 26 is the same subject matter as claim 23 of application number 16/803,505.
Claim 27 is the same subject matter as claim 24 of application number 16/803,505.
Claim 28 is the same subject matter as claim 25 of application number 16/803,505.
Claim 29 is the same subject matter as claim 26 of application number 16/803,505.
Claim 30 is the same subject matter as claim 27 of application number 16/803,505.
Claim 31 is the same subject matter as claim 28 of application number 16/803,505.
Claim 32 is the same subject matter as claim 29 of application number 16/803,505.
Claim 33 is the same subject matter as claim 30 of application number 16/803,505.
Claim 34 is the same subject matter as claim 31 of application number 16/803,505.
Claim 35 is the same subject matter as claim 32 of application number 16/803,505.
Claim 36 is the same subject matter as claim 33 of application number 16/803,505.
Claim 38 is the same subject matter as claim 34 of application number 16/803,505.

Claim 40 is the same subject matter as claim 36 of application number 16/803,505.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23, 25 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Sinclair et al (7,683,310).
With respect to claim 19, Sinclair et al disclose: A method for detecting incident laser radiation on a spacecraft [ column 1, lines 20-33 establish the the method of operation of a laser warning receiver is applied to satellites ], the method comprising: separately recording the incident radiation in several discrete spectral ranges [ figure 3C teaches detecting incident radiation is discrete spectral ranges ]; converting the radiation recorded in the spectral ranges into further processable electrical signals [ taught by column 11, lines 59-62 ]; and evaluating the electrical signals together [ taught by column 12, lines 1-34 ].
Claims 20-22 are anticipated by the four narrowband wavelengths (1006nm, 800nm, 633nm and 532nm) disclosed by figure 3C.
Claim 23 is anticipated in that the device of Sinclair et al covers a range from 532nm to 1006nm.
Claim 25 is taught by column 12, lines 1-34.
 Claim 34 is anticipated by the subject matter of Sinclair et al applied to claim 19. Note that column 1, lines 20-33 teach that laser warning receivers have an intended use on a satellite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 24, 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al (7,683,310).
Claim 24 would have been obvious because column 8, lines 6-9 of Sinclair et al suggest embodiments covering a range of 300nm to 1900nm.
Column 6, lines 30-37 teach the use of a signal processor to operate on the electrical signals output from the detectors (18), thus rendering claim 26 obvious in that time synchronization signals are an inherent part of a signal processor.
Claims 27 and 30 would have been obvious because column 12, line 50 suggested including circuitry to determine if the laser light is pulsed or continuous.
Claim 31 would have been obvious because figure 1B shows detecting light from different directions – the direction defining a specific space.
Claims 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al (7,683,310) in view of Rehm et al (WO 2012130209 A2).
Claim 33 would have been obvious because figure 5 of Rehm et al teaches it was known to beam split input light into separated bands wherein each frequency band is separately detected, thus being an alternative to the method disclosed by Sinclair et al which performs the same function – separately detecting sub-frequencies.
With respect to claim 35, Rehm et al discloses:  a single optical module with a beam splitter module configured to separate the incident radiation into the spectral ranges [ figure 5 teaches a beam splitter (S) ]; at least one optical sensor for each spectral range [ figure 5 teaches detectors (D1, D2 and D3) ]; and a single evaluation device configured for the joint evaluation of the electrical signals [ taught by evaluation unit (B) in figure 5 ].
Claim 35 would have been obvious because figure 5 of Rehm et al teaches it was known to beam split input light into separated bands wherein each frequency band is separately detected, thus being an alternative to the method disclosed by Sinclair et al which performs the same function – separately detecting sub-frequencies.
Claim 36 would have been obvious because a combination of multiple beam splitters was commonly known to perform the function of dividing an input signal into a plurality of outputs.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al (7,683,310) in view of Rapanotti (2008/0291075).
Claim 29 would have been obvious because paragraph [0029] of Rapanotti teach that an array of pixels was a common form of detection in light warning systems.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McNulty et al (2017/0343411).
Claim 28 would have been obvious because McNulty et al establishes that the use of a filter (108) was a conventional signal processing element in wavelength detection systems.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645